Case 1:18-cv-00934-FB-ST Document 25 Filed 12/03/19 Page 1 of 1 PageID #: 208



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EZRA C. SULTAN,                                          )
                                                         )
                                  Plaintiff,             )   CV-18-934 (FB)(ST)
                                                         )
        v.                                               )
                                                         )
COINBASE, INC.,                                          )
                                                         )
                                  Defendant.             )
                                                         )


             STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the parties to this action,

through their undersigned counsel, that this action is dismissed in its entirety with prejudice pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(ii), with no award of attorney’s fees or costs to either party.


Dated: New York, New York
       December 3, 2019



By:     /s/ Jack S. Dweck                        By:     /s/ Paul Myung Han Kim
        Jack S. Dweck                                    Paul Myung Han Kim (MK-2269)
        THE DWECK LAW FIRM LLP                           SQUIRE PATTON BOGGS (US) LLP
        10 Rockefeller Plaza                             30 Rockefeller Plaza
        New York, New York 10020                         New York, New York 10112
        t: (212) 687-8200                                t: (212) 872-9800
        f: (212) 697-2521                                f: (212) 872-9815
        jsd@dwecklaw.com                                 paul.kim@squirepb.com

        Attorneys for Plaintiff                          Attorneys for Defendant
        Ezra C. Sultan                                   Coinbase, Inc.
